UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4890



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHRISTOPHER BRIAN KIRKLAND,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00254)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fredilyn Sison, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Asheville, North Carolina, for Appellant. Gretchen C.F. Shappert,
United States Attorney, Corey F. Ellis, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christopher Brian Kirkland pled guilty to possession of

a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and

was sentenced to a term of seventy-seven months imprisonment.

Kirkland appeals his sentence, contending that the district court

erred when it held that he had two prior convictions for controlled

substance offenses and applied a base offense level of 24 under

U.S. Sentencing Guidelines Manual § 2K2.1(a)(2) (2005). We affirm.

          The enhanced base offense level applies if the defendant

had two prior felony convictions for controlled substance offenses

as defined in USSG § 4B1.2(b), which includes “the possession of a

controlled substance (or a counterfeit substance) with intent to

manufacture, import, export, distribute, or dispense.”       After

examining the charging documents and the judgment in each case, the

district court determined that Kirkland had two prior convictions

for possession with intent to sell or deliver cocaine in violation

of N.C. Gen. Stat. § 90-95(a) (2005).

          Although Kirkland argues on appeal that the convictions

were for simple possession, or that the charging documents did not

establish the offense of conviction with enough specificity, or

that the offenses should have been treated as misdemeanors because

the quantity of cocaine was small, the record supports the district

court’s determination.    Moreover, the court complied with the

dictates of Taylor v. United States, 495 U.S. 575 (1990), and


                              - 2 -
Shepard v. United States, 544 U.S. 13 (2005), in making its

determination.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -